DETAILED ACTION

This is the initial Office action based on the application filed on September 17, 2021. Claims 1-20 are currently pending and have been considered below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2019/0171632) in view of Yu et al (US Patent Application Publication 2011/0072006).


	Claims 1, 16 and 20: Gupta discloses a system, a method and a non-transitory computer readable medium comprising: 
generating, based at least on an analysis plan, a logical plan, the analysis plan specifying one or more operations performed on at least a portion of data stored in a polystore that includes a first database management system and a second database management system, the logical plan including a sequence of logical operators corresponding to the one or more operators specified by the analysis plan, the generating of the logical plan includes rewriting the sequence of logical operators by at least reordering, replacing, and/or combining one or more logical operators in the sequence of logical operators [0048]. [See at least modifying a plan for a polystore by at least reordering operations of the plan.]

Gupta does not explicitly disclose generating, based at least on the logical plan, a plurality of candidate physical plans; and executing, based at least on a physical plan selected from the plurality of candidate physical plans, the analysis plan.
However, Yu [0048] discloses rewriting query plans, generating query plans and selecting the best query plan.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Yu. One would have been motivated to do so in order to retrieve data in the most efficient way available.
	Claims 2 and 17: Gupta as modified discloses the system and the method of Claims 1 and 16, and Gupta further discloses wherein the sequence of logical operators is rewritten based at least on a first capability of the first database management system and/or a second capability of the second database management system [0048]. [See at least reordering a plan in order to “exploit the optimizations” of a management system.]
	Claim 5: Gupta as modified discloses the system of Claim 1, and Yu further discloses wherein the sequence of logical operators is rewritten by at least replacing, based on a time constraint and/or a computational resource constraint, a first logical operator with a second logical operator providing an approximation of a result of the first logical operator [0048]. [A query is rewritten based at least for “computational management”, i.e. time constraint and/or a computational resource constraint.]
	Claim 6: Gupta as modified discloses the system of Claim 1, and Yu further discloses wherein the sequence of logical operators is rewritten by at least inserting a first logical operator whose output is used by a second logical operator [0049-0053].
	Claim 7: Gupta as modified discloses the system of Claim 1, and Gupta further discloses wherein the sequence of logical operators is rewritten by at least executing a logical operator in the first database management system but not in the second database management system [0007]. [Yu [0048-0053] discloses rewriting operators and Gupta discloses where execution and storage takes place.]
	Claim 9: Gupta as modified discloses the system of Claim 1, and Yu further discloses wherein the operations further comprise: selecting, based at least on a cost model, the physical plan for executing the analysis plan [0048].
	Claim 10: Gupta as modified discloses the system of Claim 9, and Yu further discloses wherein the cost model is generated by estimating a cost of one or more subgraphs forming each of the plurality of candidate physical plans [Fig. 2, 0035, 0048]. [See at least representing a query plan as a tree/graph.]
	Claim 18: Gupta as modified discloses the method of Claim 16, and Yu further discloses wherein the rewriting of the sequence of logical operators includes one or more of decomposing a logical operator from the sequence of logical operators into at least a first sub-operation and a second sub-operation, executing the first sub-operation outside of the logical operator and resuming execution of the logical operator from the second sub-operation, providing, to the logical operator, data corresponding to an optional parameter of the logical operator, replacing, based on a time constraint and/or a computational resource constraint, a first logical operator with a second logical operator providing an approximation of a result of the first logical operator, inserting a first logical operator whose output is used by a second logical operator, and executing a logical operator in the first database management system but not in the second database management system [0048]. [A query is rewritten based at least for “computational management”, i.e. time constraint and/or a computational resource constraint.]


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2019/0171632) in view of Yu et al (US Patent Application Publication 2011/0072006) and further in view of Dettinger et al (US Patent Application Publication 2008/0040317).

	Claim 3: Gupta as modified discloses the system of Claim 1, but Gupta alone does not explicitly disclose wherein the sequence of logical operators is rewritten by at least decomposing a logical operator from the sequence of logical operators into at least a first sub-operation and a second sub-operation, executing the first sub-operation outside of the logical operator, and resuming execution of the logical operator from the second sub-operation.
	However, Dettinger [0045] discloses decomposing queries based on logical operators and executing the decomposed queries in a particular order.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Dettinger. One would have been motivated to do so in order to make sure that a query is executed even if “exceeds the operational requirements of a database”.
Claim 4: Gupta as modified discloses the system of Claim 1, but Gupta alone does not explicitly disclose wherein the sequence of logical operators is rewritten by at least providing, to a logical operator, data corresponding to an optional parameter of the logical operator.
However, Dettinger [0045] discloses decomposing (and reordering) queries based on logical operators. The logical operators include at least an “OR”, which corresponds to selecting at least an optional parameter.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Dettinger. One would have been motivated to do so in order to make sure that a query is ordered in a way that does not “exceed[s] the operational requirements of a database”.


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2019/0171632) in view of Yu et al (US Patent Application Publication 2011/0072006) and further in view of Ahmed (US Patent Application Publication 2005/0283471).

Claim 11: Gupta as modified discloses the system of Claim 10, but Gupta alone does not explicitly disclose the operations may further comprise: identifying, based at least on the cost model, a first subgraph having a lower estimated cost than a second subgraph of the physical plan; replacing the second subgraph of the physical plan with the first subgraph having the lower estimated cost; and executing the analysis plan based at least on the physical plan with the first subgraph instead of the second subgraph.
However, Ahmed [0079-0080] discloses identifying subqueries (i.e. subgraph) for a query and selecting the lowest cost subqueries for the query.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Ahmed. One would have been motivated to do so in order to execute a query in the fastest way possible.
Claim 19: Gupta as modified discloses the method of Claim 16, but Gupta alone does not explicitly disclose the limitations of the instant claims. 
	However, Yu and Ahmed disclose:
	selecting, based at least on a cost model, the physical plan for executing the analysis plan, the cost model being generated by estimating a cost of one or more subgraphs forming each of the plurality of candidate physical plans [See at least Yu Fig. 2, 0035, 0048]. [See at least representing a query plan as a tree/graph.]
identifying, based at least on the cost model, a first subgraph having a lower estimated cost than a second subgraph of the physical plan. [See at least Ahmed [0079-0080] identifying subqueries (i.e. subgraph) for a query and selecting the lowest cost subqueries for the query.]
replacing the second subgraph of the physical plan with the first subgraph having the lower estimated cost [See at least Ahmed [0079-0080] identifying subqueries (i.e. subgraph) for a query and selecting the lowest cost subqueries for the query.]
executing the analysis plan based at least on the physical plan with the first subgraph instead of the second subgraph [See at least Ahmed [0079-0080].]

As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Ahmed. One would have been motivated to do so in order to execute a query in the fastest way possible.



Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2019/0171632) in view of Yu et al (US Patent Application Publication 2011/0072006) and further in view of Borden et al (US Patent 11,281,668).

	Claim 12: Gupta as modified discloses the system of Claim 1, but Gupta alone does not explicitly disclose wherein the analysis plan includes one or more statements assigning a variable to an expression, and wherein at least one statement combines a first data object conforming to a first data model of the first database management system and a second sub-object conforming to a second data model of the second database management system.
	However, Borden (Col 4 ln 42-67) discloses having “subqueries from different object model queries” as part of a query statement.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Borden. One would have been motivated to do so in order to retrieve appropriate data even if different parts of the data are stored in different models.
Claim 15: Gupta as modified discloses the system of Claim 1, but Gupta alone does not explicitly disclose wherein a result of executing the analysis plan includes a composite data object comprising a first sub-object conforming to a first data model of the first database management system and a second sub-object conforming to a second data model of the second database management system.
However, Gupta [0048] discloses executing a query plan and Borden (Col 4 ln 42-67) discloses having “subqueries from different object model queries” as part of a query statement.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Borden. One would have been motivated to do so in order to retrieve appropriate data even if different parts of the data are stored in different models.



Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Patent Application Publication 2019/0171632) in view of Yu et al (US Patent Application Publication 2011/0072006) further in view of Borden et al (US Patent 11,281,668) and further in view of Coley et al (US Patent 7,680,759).

	Claim 13: Gupta as modified discloses the system of Claim 12, but Gupta alone does not explicitly disclose wherein the operations further comprise: inferring, from the analysis plan, a first constraint associated with the first data model and a second constraint associated with the second data model; and validating, based at least on the first constraint and the second constraint, the analysis plan.
	However, Borden (Col 4 ln 42-67) discloses having “subqueries from different object model queries” as part of a query statement and Coley (Col 5 ln 10-19) further discloses validating a query plan (i.e. all constraints in the plan).
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gupta with Coley. One would have been motivated to do so in order to make sure that a query is properly formed to avoid errors in data retrieval.
	Claim 14: Gupta as modified discloses the system of Claim 13, and Coley further discloses wherein the analysis plan is further validated by performing one or more of a syntax check and a semantic validation (Col 5 ln 10-19).


Allowable Subject Matter
Claim 8, based on definition of the cross-model index as described in paragraph [0106] of the instant specification, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bestgen et al (2009/0276394) describes at least selecting an optimal query plan.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163